Exhibit 10.2

 

EXECUTION COPY

 

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

STORE CAPITAL CORPORATION

 

AND

 

CERTAIN STOCKHOLDERS

 

DATED AS OF NOVEMBER 21, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

EFFECTIVENESS

Section 1.1.

Effectiveness

1

 

 

 

ARTICLE II

 

DEFINITIONS

 

 

 

Section 2.1.

Definitions

2

Section 2.2.

Other Interpretive Provisions

6

 

 

 

ARTICLE III

 

REGISTRATION RIGHTS

 

 

 

Section 3.1.

Demand Registration

7

Section 3.2.

Shelf Registration

10

Section 3.3.

Piggyback Registration

13

Section 3.4.

Lock-Up Agreements

15

Section 3.5.

Registration Procedures

15

Section 3.6.

Underwritten Offerings

23

Section 3.7.

No Inconsistent Agreements; Additional Rights

25

Section 3.8.

Registration Expenses

25

Section 3.9.

Indemnification

26

Section 3.10.

Rules 144 and 144A and Regulation S

29

Section 3.11.

Existing Registration Statements

30

 

 

 

ARTICLE IV

 

MISCELLANEOUS

 

 

 

Section 4.1.

Authority: Effect

30

Section 4.2.

Notices

31

Section 4.3.

Termination and Effect of Termination

32

Section 4.4.

Permitted Transferees; Additional Management Holders

32

Section 4.5.

Remedies

33

Section 4.6.

Amendments

33

 

--------------------------------------------------------------------------------


 

Section 4.7.

Governing Law

34

Section 4.8.

Consent to Jurisdiction

34

Section 4.9.

WAIVER OF JURY TRIAL

34

Section 4.10.

Merger; Binding Effect, Etc.

35

Section 4.11.

Counterparts

35

Section 4.12.

Severability

35

Section 4.13.

No Recourse

35

 

ii

--------------------------------------------------------------------------------


 

This REGISTRATION RIGHTS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, the “Agreement”), dated as of November 21,
2014, is made by and among:

 

i.                                          STORE Capital Corporation, a
Maryland corporation (the “Company”);

 

ii.                                       STORE Holding Company, LLC, a Delaware
limited liability company (together with its Permitted Transferees that become
party hereto, the “Principal Investor” or “Principal Investors”);

 

iii.                                    those employees, advisors or directors
of the Company or its subsidiaries named on the signature pages hereto or who
may become a party to this Agreement pursuant to Section 4.4.2 (collectively,
the “Management Holders”); and

 

iv.                                   such other Persons, if any, that from time
to time become party hereto as holders of Registrable Securities pursuant to
Section 4.4.1 in their capacity as Permitted Transferees (collectively, the
“Other Holders” and, together with the Principal Investors and the Management
Holders, the “Holders”).

 

RECITALS

 

WHEREAS, on the date hereof, the Company has priced an initial public offering
of shares of its common stock (the “Common Stock” and such initial public
offering, the “IPO”) pursuant to an Underwriting Agreement dated November 17,
2014 (the “Underwriting Agreement”); and

 

WHEREAS, the parties believe that it is in the best interests of the Company and
the other parties hereto to set forth their agreements regarding registration
rights and certain other matters following the IPO.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

EFFECTIVENESS

 

Section 1.1.                                 Effectiveness.  This Agreement
shall become effective upon the closing of the IPO (the “Closing”).

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

DEFINITIONS

 

Section 2.1.                                 Definitions.  As used in this
Agreement, the following terms shall have the following meanings:

 

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the board of directors of the Company, after
consultation with outside counsel to the Company: (i) would be required to be
made in any Registration Statement filed with the SEC by the Company so that
such Registration Statement, from and after its effective date, does not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(ii) would not be required to be made at such time but for the filing,
effectiveness or continued use of such Registration Statement; and (iii) the
Company has a bona fide business purpose for not disclosing publicly.

 

“Affiliate” means, with respect to any specified Person, (i) any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person or (ii) in
the event that the specified Person is a natural Person, a Member of the
Immediate Family of such Person; provided that the Company and each of its
subsidiaries shall be deemed not to be Affiliates of the Principal Investor or
Oaktree.  As used in this definition, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.

 

“Closing” shall have the meaning set forth in Section 1.1.

 

“Common Stock” shall have the meaning set forth in the Recitals.

 

“Company” shall have the meaning set forth in the Recitals.

 

“Demand Notice” shall have the meaning set forth in Section 3.1.3.

 

“Demand Registration” shall have the meaning set forth in Section 3.1.1(a).

 

“Demand Registration Request” shall have the meaning set forth in
Section 3.1.1(a).

 

2

--------------------------------------------------------------------------------


 

“Demand Registration Statement” shall have the meaning set forth in
Section 3.1.1(c).

 

“Demand Suspension” shall have the meaning set forth in Section 3.1.6.

 

“Demanding Holder” means the Principal Investor once the Principal Investor
exercises a right to request a Demand Registration pursuant to Section 3.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Holders” shall have the meaning set forth in the Preamble.

 

“IPO” shall have the meaning set forth in the Recitals.

 

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

 

“Issuer Shares” means the shares of Common Stock or other equity securities of
the Company, and any securities into which such shares of Common Stock or other
equity securities shall have been changed or any securities resulting from any
reclassification or recapitalization of such shares of Common Stock or other
equity securities.

 

“Loss” shall have the meaning set forth in Section 3.9.1.

 

“Management Holders” shall have the meaning set forth in the Preamble.

 

“Member of the Immediate Family” means, with respect to any Person who is an
individual, (i) each parent, spouse (but not including a former spouse or a
spouse from whom such Person is legally separated) or child (including those
adopted) of such individual and (ii) each trustee, solely in his or her capacity
as trustee, for a trust naming only one or more of the Persons listed in
sub-clause (i) as beneficiaries.

 

“Oaktree” means OCM STR Holdings, L.P., OCM STR Holdings II, L.P., and OCM STR
Co-Invest 1, L.P. and their respective Affiliates.

 

“Other Holders” shall have the meaning set forth in the Preamble.

 

“Participation Conditions” shall have the meaning set forth in Section 3.2.5(b).

 

3

--------------------------------------------------------------------------------


 

“Permitted Transferee” means (i) with respect to the Principal Investor, any
Affiliate of such Principal Investor, and (ii) such other Persons as the
Principal Investor approves in writing.

 

“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.

 

“Piggyback Notice” shall have the meaning set forth in Section 3.3.1.

 

“Piggyback Registration” shall have the meaning set forth in Section 3.3.1.

 

“Potential Takedown Participant” shall have the meaning set forth in
Section 3.2.5(b).

 

“Principal Investor Minimum” means, with respect to the Principal Investor, at
least 50% of the shares of Common Stock held by such Principal Investor as of
the Closing (as adjusted for any stock dividend or distribution, stock split,
reverse stock split, recapitalization, reclassification, reorganization, stock
exchange, subdivision, combination thereof or similar transaction).

 

“Principal Investor” shall have the meaning set forth in the Preamble.

 

“Pro Rata Portion” means, with respect to each Holder requesting that its shares
be registered pursuant to a Demand Registration or sold in a Public Offering, a
number of such shares equal to the aggregate number of Registrable Securities to
be registered in such Demand Registration or sold in such Public Offering
(excluding any shares to be registered or sold for the account of the Company)
multiplied by a fraction, the numerator of which is the aggregate number of
Registrable Securities held by such Holder, and the denominator of which is the
aggregate number of Registrable Securities held by all Holders requesting that
their Registrable Securities be registered in such Demand Registration or sold
in such Public Offering.

 

“Prospectus” means (i) the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus,
and (ii) any Issuer Free Writing Prospectus.

 

“Public Offering” means the offer and sale of Registrable Securities for cash
pursuant to an effective Registration Statement under the Securities Act (other
than a Registration Statement on Form S-4 or Form S-8 or any successor form).

 

4

--------------------------------------------------------------------------------


 

“Registrable Securities” means (i) all shares of Common Stock that are not then
subject to vesting (but including shares that were at one time subject to
vesting to the extent they have vested), (ii) all shares of Common Stock
issuable upon exercise, conversion or exchange of any option, warrant or
convertible security (including shares of Common Stock issuable upon exchange)
and (iii) all shares of Common Stock directly or indirectly issued or issuable
with respect to the securities referred to in clauses (i) or (ii) above by way
of unit or stock dividend or unit or stock split, or in connection with a
combination of units or shares, recapitalization, merger, consolidation or other
reorganization.  As to any particular Registrable Securities, such securities
shall cease to be Registrable Securities when (w) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such Registration Statement, (x) such securities shall have been
Transferred to the public pursuant to Rule 144, (y) the aggregate number of such
securities held by the applicable Holder and its Affiliates is less than the
number that would subject the distribution thereof to, or such Registrable
Securities are otherwise not subject to, any volume limitation or other
restrictions on transfer under Rule 144 and such Holder is able to immediately
distribute such securities publicly without any restrictions on transfer
(including without application of paragraphs (c), (d), (e), (f) and (h) of
Rule 144), or (z) such securities shall have ceased to be outstanding.

 

“Registration” means registration under the Securities Act of the offer and sale
to the public of any Issuer Shares under a Registration Statement.  The terms
“register”, “registered” and “registering” shall have correlative meanings.

 

“Registration Expenses” shall have the meaning set forth in Section 3.8.

 

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the Securities Act, including the
related Prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement other than a
registration statement (and related Prospectus) filed on Form S-4 or Form S-8 or
any successor form thereto.

 

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

 

“Rule 144” means Rule 144 under the Securities Act (or any successor Rule).

 

“SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

 

5

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

 

“Shelf Period” shall have the meaning set forth in Section 3.2.3.

 

“Shelf Registration” shall have the meaning set forth in Section 3.2.1(a).

 

“Shelf Registration Notice” shall have the meaning set forth in Section 3.2.2.

 

“Shelf Registration Request” shall have the meaning set forth in
Section 3.2.1(a).

 

“Shelf Registration Statement” shall have the meaning set forth in
Section 3.2.1(a).

 

“Shelf Suspension” shall have the meaning set forth in Section 3.2.4.

 

“Shelf Takedown Notice” shall have the meaning set forth in Section 3.2.5(b).

 

“Shelf Takedown Request” shall have the meaning set forth in Section 3.2.5(a).

 

“Transfer” means, with respect to any Registrable Security, any interest
therein, or any other securities or equity interests, a direct or indirect
transfer, sale, exchange, assignment, pledge, hypothecation or other encumbrance
or other disposition thereof, including the grant of an option or other right,
whether directly or indirectly, whether voluntarily, involuntarily, by operation
of law, pursuant to judicial process or otherwise. “Transferred” shall have a
correlative meaning.

 

“underwritten Public Offering” means an underwritten Public Offering, including
any bought deal or block sale to a financial institution conducted as an
underwritten Public Offering.

 

“Underwritten Shelf Takedown” means an underwritten Public Offering pursuant to
an effective Shelf Registration Statement.

 

“Underwriting Agreement” shall have the meaning set forth in the Recitals.

 

“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act at the most recent eligibility
determination date specified in paragraph (2) of that definition.

 

Section 2.2.                                 Other Interpretive Provisions. 
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

6

--------------------------------------------------------------------------------


 

(b)                                 The words “hereof”, “herein”, “hereunder”
and similar words refer to this Agreement as a whole and not to any particular
provision of this Agreement; and any subsection and section references are to
this Agreement unless otherwise specified.

 

(c)                                  The term “including” is not limiting and
means “including without limitation.”

 

(d)                                 The captions and headings of this Agreement
are for convenience of reference only and shall not affect the interpretation of
this Agreement.

 

(e)                                  Whenever the context requires, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms.

 

ARTICLE III

 

REGISTRATION RIGHTS

 

The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it.  Each Holder will perform and comply with such of the following provisions
as are applicable to such Holder.

 

Section 3.1.                                 Demand Registration.

 

Section 3.1.1.                       Request for Demand Registration.

 

(a)                                 Following the Closing, the Principal
Investor shall have the right to make a written request from time to time (a
“Demand Registration Request”) to the Company for Registration of all or part of
the Registrable Securities held by such Principal Investor. Any such
Registration pursuant to a Demand Registration Request shall hereinafter be
referred to as a “Demand Registration.”

 

(b)                                 Each Demand Registration Request shall
specify (i) the kind and aggregate amount of Registrable Securities to be
registered, and (ii) the intended method or methods of disposition thereof.

 

(c)                                  Upon receipt of the Demand Registration
Request, the Company shall as promptly as practicable file a Registration
Statement (a “Demand Registration Statement”), as specified in the Demand
Registration Request for such Demand Registration, relating to such Demand
Registration, and use its reasonable best efforts to cause such Demand
Registration Statement to promptly become effective under the Securities Act.

 

7

--------------------------------------------------------------------------------


 

Section 3.1.2.                       Limitation on Demand Registrations.  The
Company shall not be obligated to take any action to effect any Demand
Registration if a Demand Registration was declared effective or an Underwritten
Shelf Takedown was consummated within the preceding ninety (90) days (unless
otherwise consented to by the Company’s board of directors).

 

Section 3.1.3.                       Demand Notice.  Promptly upon receipt of a
Demand Registration Request pursuant to Section 3.1.1 (but in no event more than
three (3) Business Days thereafter), the Company shall deliver a written notice
(a “Demand Notice”) of any such Demand Registration Request to all other Holders
and the Demand Notice shall offer each such Holder the opportunity to include in
the Demand Registration that number of Registrable Securities as each such
Holder may request in writing.  The Company shall include in the Demand
Registration all such Registrable Securities with respect to which the Company
has received written requests for inclusion therein within two (2) Business Days
after the date that the Demand Notice was delivered.

 

Section 3.1.4.                       Demand Withdrawal.  A Demanding Holder and
any other Holder that has requested its Registrable Securities be included in a
Demand Registration pursuant to Section 3.1.3 may withdraw all or any portion of
its Registrable Securities included in a Demand Registration from such Demand
Registration at any time prior to the effectiveness of the applicable Demand
Registration Statement.  Upon receipt of a notice to such effect from a
Demanding Holder (or if there is more than one Demanding Holder, from all such
Demanding Holders) with respect to all of the Registrable Securities included by
such Demanding Holder(s) in such Demand Registration, the Company shall cease
all efforts to secure effectiveness of the applicable Demand Registration
Statement.

 

Section 3.1.5.                       Effective Registration.  The Company shall
use reasonable best efforts to cause the Demand Registration Statement to become
effective and remain effective for not less than one hundred eighty (180) days
(or such shorter period as will terminate when all Registrable Securities
covered by such Demand Registration Statement have been sold or withdrawn or are
no longer Registrable Securities), or, if such Demand Registration Statement
relates to an underwritten Public Offering, such longer period as in the opinion
of counsel for the underwriter or underwriters a Prospectus is required by law
to be delivered in connection with sales of Registrable Securities by an
underwriter or dealer.

 

Section 3.1.6.                       Delay in Filing; Suspension of
Registration.  If the filing, initial effectiveness or continued use of a Demand
Registration Statement at any time would require the Company to make an Adverse
Disclosure, the Company may, upon giving prompt written notice of such action to
the Holders, delay the filing or initial effectiveness of, or suspend use of,
the Demand Registration Statement (a “Demand Suspension”); provided, however,
that the Company shall

 

8

--------------------------------------------------------------------------------


 

not be permitted to exercise a Demand Suspension (i) more than once during any
twelve (12)-month period or (ii) for a period exceeding thirty (30) days on any
one occasion.  In the case of a Demand Suspension, the Holders agree to suspend
use of the applicable Prospectus in connection with any sale or purchase of, or
offer to sell or purchase, Registrable Securities, upon receipt of the notice
referred to above.  The Company shall immediately notify the Holders in writing
upon the termination of any Demand Suspension, amend or supplement the
Prospectus, if necessary, so it does not contain any untrue statement or
omission and furnish to the Holders such numbers of copies of the Prospectus as
so amended or supplemented as the Holders may reasonably request.  The Company
shall, if necessary, supplement or make amendments to the Demand Registration
Statement, if required by the registration form used by the Company for the
Demand Registration or by the instructions applicable to such registration form
or by the Securities Act or the rules or regulations promulgated thereunder or
as may reasonably be requested by the Holders of a majority of Registrable
Securities that are included in such Demand Registration Statement.

 

Section 3.1.7.                       Priority of Securities Registered Pursuant
to Demand Registrations.  If the managing underwriter or underwriters of a
proposed underwritten Public Offering of the Registrable Securities included in
a Demand Registration advise the Company in writing that, in its or their
opinion, the number of securities requested to be included in such Demand
Registration exceeds the number that can be sold in such offering without being
likely to have a significant adverse effect on the price, timing or distribution
of the securities offered or the market for the securities offered, then the
securities to be included in such Registration shall be in the case of any
Demand Registration (i) first, allocated to each Holder that has requested to
participate in such Demand Registration in an amount equal to the lesser of
(y) the number of such Registrable Securities requested to be registered or sold
by such Holder and (z) a number of such shares equal to such Holder’s Pro Rata
Portion, and (ii) second, and only if all the securities referred to in clause
(i) have been included, the number of other securities that, in the opinion of
such managing underwriter or underwriters, can be sold without having such
adverse effect.

 

Section 3.1.8.                       Resale Rights.  In the event that the
Principal Investor requests to participate in a Registration pursuant to this
Section 3.1 in connection with a distribution of Registrable Securities to its
partners or members, the Registration shall provide for resale by such partners
or members, if requested by such Principal Investor.

 

9

--------------------------------------------------------------------------------


 

Section 3.2.                                 Shelf Registration.

 

Section 3.2.1.                       Request for Shelf Registration.

 

(a)                                 Upon the written request of the Principal
Investor from time to time following the Closing (a “Shelf Registration
Request”), the Company shall promptly file with the SEC a shelf Registration
Statement pursuant to Rule 415 under the Securities Act (“Shelf Registration
Statement”) relating to the offer and sale of Registrable Securities by any
Holders thereof from time to time in accordance with the methods of distribution
elected by such Holders and set forth in the Shelf Registration Statement and
the Company shall use its reasonable best efforts to cause such Shelf
Registration Statement to promptly become effective under the Securities Act. 
Any such Registration pursuant to a Shelf Registration Request shall hereinafter
be referred to as a “Shelf Registration.”

 

(b)                                 If on the date of the Shelf Registration
Request: (i) the Company is a WKSI, then the Shelf Registration Request may
request Registration of an unspecified amount of Registrable Securities; and
(ii) the Company is not a WKSI, then the Shelf Registration Request shall
specify the aggregate amount of Registrable Securities to be registered. The
Company shall provide to the Principal Investor the information necessary to
determine the Company’s status as a WKSI upon request.

 

Section 3.2.2.                       Shelf Registration Notice.  Promptly upon
receipt of a Shelf Registration Request (but in no event more than three
(3) Business Days thereafter), the Company shall deliver a written notice (a
“Shelf Registration Notice”) of any such request to all other Holders, which
notice shall specify, if applicable, the amount of Registrable Securities to be
registered, and the Shelf Registration Notice shall offer each such Holder the
opportunity to include in the Shelf Registration that number of Registrable
Securities as each such Holder may request in writing.  The Company shall
include in such Shelf Registration all such Registrable Securities with respect
to which the Company has received written requests for inclusion therein within
two (2) Business Days after the date that the Shelf Registration Notice has been
delivered.

 

Section 3.2.3.                       Continued Effectiveness.  The Company shall
use its reasonable best efforts to keep such Shelf Registration Statement
continuously effective under the Securities Act in order to permit the
Prospectus forming part of the Shelf Registration Statement to be usable by
Holders until the earlier of: (i) the date as of which all Registrable
Securities are no longer Registrable

 

10

--------------------------------------------------------------------------------


 

Securities or have been sold pursuant to the Shelf Registration Statement or
another Registration Statement filed under the Securities Act (but in no event
prior to the applicable period, if any, referred to in Section 4(a)(3) of the
Securities Act and Rule 174 thereunder); and (ii) the date as of which no Holder
holds Registrable Securities (such period of effectiveness, the “Shelf
Period”).  Subject to Section 3.2.4, the Company shall be deemed not to have
used its reasonable best efforts to keep the Shelf Registration Statement
effective during the Shelf Period if the Company voluntarily takes any action or
omits to take any action that would result in Holders of the Registrable
Securities covered thereby not being able to offer and sell any Registrable
Securities pursuant to such Shelf Registration Statement during the Shelf
Period, unless such action or omission is required by applicable law.

 

Section 3.2.4.                       Suspension of Registration.  If the
continued use of such Shelf Registration Statement at any time would require the
Company to make an Adverse Disclosure, the Company may, upon giving prompt
written notice of such action to the Holders, suspend use of the Shelf
Registration Statement (a “Shelf Suspension”); provided, however, that the
Company shall not be permitted to exercise a Shelf Suspension (i) more than one
time during any twelve (12)-month period, or (ii) for a period exceeding thirty
(30) days on any one occasion.  In the case of a Shelf Suspension, the Holders
agree to suspend use of the applicable Prospectus and in connection with any
sale or purchase of, or offer to sell or purchase, Registrable Securities, upon
receipt of the notice referred to above.  The Company shall immediately notify
the Holders in writing upon the termination of any Shelf Suspension, amend or
supplement the Prospectus, if necessary, so it does not contain any untrue
statement or omission and furnish to the Holders such numbers of copies of the
Prospectus as so amended or supplemented as the Holders may reasonably request. 
The Company shall, if necessary, supplement or make amendments to the Shelf
Registration Statement, if required by the registration form used by the Company
for the Shelf Registration Statement or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder or as may reasonably be requested by the Principal
Investor.

 

Section 3.2.5.                       Shelf Takedown.

 

(a)                                 At any time during which the Company has an
effective Shelf Registration Statement with respect to the Principal Investor’s
Registrable Securities, by notice to the Company specifying the intended method
or methods of disposition thereof, such Principal Investor may make a written
request (a “Shelf Takedown Request”) to the Company to effect a Public Offering,
including an Underwritten Shelf Takedown, of all or a portion of such Holder’s

 

11

--------------------------------------------------------------------------------


 

Registrable Securities that are covered by such Shelf Registration Statement,
and as soon as practicable the Company shall amend or supplement the Shelf
Registration Statement for such purpose.

 

(b)                                 Promptly upon receipt of a Shelf Takedown
Request (but in no event more than three (3) Business Days thereafter) for any
Underwritten Shelf Takedown, the Company shall deliver a notice (a “Shelf
Takedown Notice”) to each other Holder with Registrable Securities covered by
the applicable Registration Statement, or to all other Holders if such
Registration Statement is undesignated (each a “Potential Takedown
Participant”).  The Shelf Takedown Notice shall offer each such Potential
Takedown Participant the opportunity to include in any Underwritten Shelf
Takedown that number of Registrable Securities as each such Potential Takedown
Participant may request in writing.  The Company shall include in the
Underwritten Shelf Takedown all such Registrable Securities with respect to
which the Company has received written requests for inclusion therein within two
(2) Business Days after the date that the Shelf Takedown Notice has been
delivered.  Any Potential Takedown Participant’s request to participate in an
Underwritten Shelf Takedown shall be binding on the Potential Takedown
Participant; provided that each such Potential Takedown Participant that elects
to participate may condition its participation on the Underwritten Shelf
Takedown being completed within ten (10) Business Days of its acceptance at a
price per share (after giving effect to any underwriters’ discounts or
commissions) to such Potential Takedown Participant of not less than ninety-two
percent (92%) of the closing price for the shares on their principal trading
market on the Business Day immediately prior to such Potential Takedown
Participant’s election to participate (the “Participation Conditions”). 
Notwithstanding the delivery of any Shelf Takedown Notice, but subject to the
Participation Conditions (to the extent applicable), all determinations as to
whether to complete any Underwritten Shelf Takedown and as to the timing,
manner, price and other terms of any Underwritten Shelf Takedown contemplated by
this Section 3.2.5 shall be determined by the Principal Investor; provided that
if such Underwritten Shelf Takedown is to be completed and subject to the
Participation Conditions (to the extent applicable), each Potential Takedown
Participant’s Pro Rata Portion shall be included in such Underwritten Shelf
Takedown if such Potential Takedown Participant has complied with the
requirements set forth in this Section 3.2.5.

 

12

--------------------------------------------------------------------------------


 

(c)                                  The Company shall not be obligated to take
any action to effect any Underwritten Shelf Takedown if a Demand Registration or
an Underwritten Shelf Takedown was consummated within the preceding ninety (90)
days (unless otherwise consented to by the Company’s board of directors).

 

Section 3.2.6.                       Priority of Securities Sold Pursuant to
Shelf Takedowns.  If the managing underwriter or underwriters of a proposed
Underwritten Shelf Takedown pursuant to Section 3.2.5 advise the Company in
writing that, in its or their opinion, the number of securities requested to be
included in the proposed Underwritten Shelf Takedown exceeds the number that can
be sold in such Underwritten Shelf Takedown without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, the number of
Registrable Securities to be included in such offering shall be (i) first,
allocated to each Holder that has requested to participate in such Underwritten
Shelf Takedown in an amount equal to the lesser of (y) the number of such
Registrable Securities requested to be registered or sold by such Holder, and
(z) a number of such shares equal to such Holder’s Pro Rata Portion, and
(ii) second, and only if all the securities referred to in clause (i) have been
included, the number of other securities that, in the opinion of such managing
underwriter or underwriters can be sold without having such adverse effect.

 

Section 3.2.7.                       Resale Rights.  In the event that a
Principal Investor elects to request a Registration pursuant to this Section 3.2
in connection with a distribution of Registrable Securities to its partners or
members, the Registration shall provide for resale by such partners or members,
if requested by such Principal Investor.

 

Section 3.3.                                 Piggyback Registration.

 

Section 3.3.1.                       Participation.  If the Company at any time
proposes to file a Registration Statement under the Securities Act or to conduct
a Public Offering with respect to any offering of its equity securities for its
own account or for the account of any other Persons (other than (i) a
Registration under Sections 3.1 or 3.2, (ii) a Registration on Form S-4 or
Form S-8 or any successor form to such Forms or (iii) a Registration of
securities solely relating to an offering and sale to employees or directors of
the Company or its subsidiaries pursuant to any employee stock plan or other
employee benefit plan arrangement), then, as soon as practicable (but in no
event less than ten (10) Business Days prior to the proposed date of filing of
such Registration Statement or, in the case of any such Public Offering, the
anticipated pricing or trade date), the Company shall give written notice (a
“Piggyback Notice”) of such proposed filing or Public Offering to all Holders,
and such Piggyback Notice shall offer the Holders the opportunity

 

13

--------------------------------------------------------------------------------


 

to register under such Registration Statement, or to sell in such Public
Offering, such number of Registrable Securities as each such Holder may request
in writing (a “Piggyback Registration”).  Subject to Section 3.3.2, the Company
shall include in such Registration Statement or in such Public Offering as
applicable, all such Registrable Securities that are requested to be included
therein within two (2) Business Days after the receipt by such Holder of any
such notice; provided, however, that if at any time after giving written notice
of its intention to register or sell any securities and prior to the effective
date of the Registration Statement filed in connection with such Registration,
or the pricing or trade date of such Public Offering, the Company shall
determine for any reason not to register or sell or to delay Registration or the
sale of such securities, the Company shall give written notice of such
determination to each Holder of Registrable Securities and, thereupon, (i) in
the case of a determination not to register or sell, shall be relieved of its
obligation to register or sell any Registrable Securities in connection with
such Registration or Public Offering (but not from its obligation to pay the
Registration Expenses in connection therewith), without prejudice, however, to
the rights of any Holders entitled to request that such Registration or sale be
effected as a Demand Registration under Section 3.1 or an Underwritten Shelf
Takedown under Section 3.2, as the case may be, and (ii) in the case of a
determination to delay Registration or sale, in the absence of a request for a
Demand Registration or an Underwritten Shelf Takedown, as the case may be, shall
be permitted to delay registering or selling any Registrable Securities, for the
same period as the delay in registering or selling such other securities.  If
the offering pursuant to such Registration Statement or Public Offering is to be
underwritten, then each Holder making a request for a Piggyback Registration
pursuant to this Section 3.3.1 shall, and the Company shall make such
arrangements with the managing underwriter or underwriters so that each such
Holder may, participate in such underwritten offering.  If the offering pursuant
to such Registration Statement or Public Offering is to be on any other basis,
then each Holder making a request for a Piggyback Registration pursuant to this
Section 3.3.1 shall, and the Company shall make such arrangements so that each
such Holder may, participate in such offering on such basis.  Any Holder shall
have the right to withdraw all or part of its request for inclusion of its
Registrable Securities in a Piggyback Registration by giving written notice to
the Company of its request to withdraw; provided that such request must be made
in writing prior to the effectiveness of such Registration Statement or, in the
case of a Public Offering, at least two (2) Business Days prior to the earlier
of the anticipated filing of the “red herring” Prospectus, if applicable, and
the anticipated pricing or trade date.

 

Section 3.3.2.                       Priority of Piggyback Registration.  If the
managing underwriter or underwriters of any proposed offering of Registrable
Securities included in a Piggyback Registration informs the Company and the
participating

 

14

--------------------------------------------------------------------------------


 

Holders in writing that, in its or their opinion, the number of securities that
such Holders and any other Persons intend to include in such offering exceeds
the number that can be sold in such offering without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such Registration shall be (i) first, one hundred percent
(100%) of the securities that the Company or (subject to Section 3.7) any Person
(other than a Holder of Registrable Securities) exercising a contractual right
to demand Registration, as the case may be, proposes to sell, and (ii) second,
and only if all the securities referred to in clause (i) have been included, the
number of Registrable Securities that, in the opinion of such managing
underwriter or underwriters, can be sold without having such adverse effect,
with such number to be allocated among the Holders that have requested to
participate in such Registration based on an amount equal to the lesser of
(x) the number of such Registrable Securities requested to be sold by such
Holder, and (y) a number of such shares equal to such Holder’s Pro Rata Portion
and (iii) third, and only if all of the Registrable Securities referred to in
clause (ii) have been included in such Registration, any other securities
eligible for inclusion in such Registration.

 

Section 3.3.3.                       No Effect on Other Registrations.  No
Registration of Registrable Securities effected pursuant to a request under this
Section 3.3 shall be deemed to have been effected pursuant to Sections 3.1 and
3.2 or shall relieve the Company of its obligations under Sections 3.1 and 3.2.

 

Section 3.4.                                 Lock-Up Agreements.  In connection
with each Registration or sale of Registrable Securities pursuant to Section 3.1
or 3.2 conducted as an underwritten Public Offering, each Holder agrees, if
requested, to become bound by and to execute and deliver such lock-up agreement
with the underwriter(s) of such Public Offering restricting such Holder’s right
to (i) Transfer, directly or indirectly, any Registrable Securities or
(ii) enter into any swap or other arrangement that transfers to another any of
the economic consequences of ownership of Registrable Securities, as is entered
into by the Principal Investor with the underwriter(s) of such Public Offering;
provided, however, that no Holder shall be required to enter into a lock-up
agreement covering a period of greater than 90 days after the date of the final
Prospectus relating to such offering or such longer period as is agreed to by
the Principal Investor.  Notwithstanding the foregoing, such lock-up agreement
shall not apply to (i) distributions-in-kind to the Principal Investor’s
partners or members; (ii) Transfers to Affiliates, but only if such Affiliates
agree to be bound by the restrictions herein; or (iii) Transfers to Permitted
Transferees of such Holder in accordance with the terms of this Agreement.

 

Section 3.5.                                 Registration Procedures.

 

Section 3.5.1.                       Requirements.  In connection with the
Company’s obligations under Sections 3.1, 3.2 and 3.3, the Company shall use its
reasonable

 

15

--------------------------------------------------------------------------------


 

best efforts to effect such Registration and to permit the sale of such
Registrable Securities in accordance with the intended method or methods of
distribution thereof as expeditiously as reasonably practicable, and in
connection therewith the Company shall:

 

(a)                                 prepare the required Registration Statement,
including all exhibits and financial statements required under the Securities
Act to be filed therewith, and, before filing a Registration Statement or
Prospectus or any amendments or supplements thereto, (x) furnish to the
underwriters, if any, and to the Holders of the Registrable Securities covered
by such Registration Statement, copies of all documents prepared to be filed,
which documents shall be subject to the review of such underwriters and such
Holders and their respective counsel, (y) make such changes in such documents
concerning the Holders prior to the filing thereof as such Holders, or their
counsel, may reasonably request and (z) except in the case of a Registration
under Section 3.3, not file any Registration Statement or Prospectus or
amendments or supplements thereto to which the Principal Investor, or the
underwriters, if any, shall reasonably object;

 

(b)                                 prepare and file with the SEC such
amendments and post-effective amendments to such Registration Statement and
supplements to the Prospectus as may be (x) reasonably requested by the
Principal Investor with Registrable Securities covered by such Registration
Statement, (y) reasonably requested by any participating Holder (to the extent
such request relates to information relating to such Holder), or (z) necessary
to keep such Registration Statement effective for the period of time required by
this Agreement, and comply with provisions of the applicable securities laws
with respect to the sale or other disposition of all securities covered by such
Registration Statement during such period in accordance with the intended method
or methods of disposition by the sellers thereof set forth in such Registration
Statement;

 

(c)                                  notify the participating Holders and the
managing underwriter or underwriters, if any, and (if requested) confirm such
notice in writing and provide copies of the relevant documents, as soon as
reasonably practicable after notice thereof is received by the Company (v) when
the applicable Registration Statement or any amendment thereto has been filed or
becomes effective, and when the applicable Prospectus or any amendment or
supplement thereto has been filed, (w) of any written comments by the SEC, or
any

 

16

--------------------------------------------------------------------------------


 

request by the SEC or other federal or state governmental authority for
amendments or supplements to such Registration Statement or such Prospectus, or
for additional information (whether before or after the effective date of the
Registration Statement) or any other correspondence with the SEC relating to, or
which may affect, the Registration, (x) of the issuance by the SEC of any stop
order suspending the effectiveness of such Registration Statement or any order
by the SEC or any other regulatory authority preventing or suspending the use of
any preliminary or final Prospectus or the initiation or threatening of any
proceedings for such purposes, (y) if, at any time, the representations and
warranties of the Company in any applicable underwriting agreement cease to be
true and correct in all material respects and (z) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

 

(d)                                 promptly notify each selling Holder of
Registrable Securities and the managing underwriter or underwriters, if any,
when the Company becomes aware of the happening of any event as a result of
which the applicable Registration Statement or the Prospectus included in such
Registration Statement (as then in effect) contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein (in the case of such Prospectus or any preliminary Prospectus, in light
of the circumstances under which they were made) not misleading, when any Issuer
Free Writing Prospectus includes information that may conflict with the
information contained in the Registration Statement, or, if for any other reason
it shall be necessary during such time period to amend or supplement such
Registration Statement or Prospectus in order to comply with the Securities Act
and, as promptly as reasonably practicable thereafter, prepare and file with the
SEC, and furnish without charge to the selling Holders and the managing
underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement or Prospectus, which shall correct such misstatement or
omission or effect such compliance;

 

(e)                                  to the extent the Company is eligible under
the relevant provisions of Rule 430B under the Securities Act, if the Company
files any Shelf Registration Statement, the Company shall include in such Shelf
Registration Statement such disclosures as may be required

 

17

--------------------------------------------------------------------------------


 

by Rule 430B under the Securities Act (referring to the unnamed selling security
holders in a generic manner by identifying the initial offering of the
securities to the Holders) in order to ensure that the Holders may be added to
such Shelf Registration Statement at a later time through the filing of a
Prospectus supplement rather than a post-effective amendment;

 

(f)                                   use its reasonable best efforts to
prevent, or obtain the withdrawal of, any stop order or other order or notice
preventing or suspending the use of any preliminary or final Prospectus;

 

(g)                                  promptly incorporate in a Prospectus
supplement, Issuer Free Writing Prospectus or post-effective amendment such
information as the managing underwriter or underwriters and the Holders of a
majority of Registrable Securities being sold agree should be included therein
relating to the plan of distribution with respect to such Registrable
Securities; and make all required filings of such Prospectus supplement, Issuer
Free Writing Prospectus or post-effective amendment as soon as reasonably
practicable after being notified of the matters to be incorporated in such
Prospectus supplement, Issuer Free Writing Prospectus or post-effective
amendment;

 

(h)                                 furnish to each selling Holder of
Registrable Securities and each underwriter, if any, without charge, as many
conformed copies as such Holder or underwriter may reasonably request of the
applicable Registration Statement and any amendment or post-effective amendment
or supplement thereto, including financial statements and schedules, all
documents incorporated therein by reference and all exhibits (including those
incorporated by reference);

 

(i)                                     deliver to each selling Holder of
Registrable Securities and each underwriter, if any, without charge, as many
copies of the applicable Prospectus (including each preliminary prospectus) and
any amendment or supplement thereto and such other documents as such Holder or
underwriter may reasonably request in order to facilitate the disposition of the
Registrable Securities by such Holder or underwriter (it being understood that
the Company shall consent to the use of such Prospectus or any amendment or
supplement thereto by each of the selling Holders and the underwriters, if any,
in connection with the offering and sale of the Registrable Securities covered
by such Prospectus or any amendment or supplement thereto);

 

18

--------------------------------------------------------------------------------


 

(j)                                    on or prior to the date on which the
applicable Registration Statement becomes effective, use its reasonable best
efforts to register or qualify, and cooperate with the selling Holders, the
managing underwriter or underwriters, if any, and their respective counsel, in
connection with the Registration or qualification of such Registrable Securities
for offer and sale under the securities or “Blue Sky” laws of each state and
other jurisdiction as any such selling Holder or managing underwriter or
underwriters, if any, or their respective counsel reasonably request in writing
and do any and all other acts or things reasonably necessary or advisable to
keep such Registration or qualification in effect for such period as required by
Section 3.1 or Section 3.2, as applicable, provided that the Company shall not
be required to qualify generally to do business in any jurisdiction where it is
not then so qualified or to take any action which would subject it to taxation
or general service of process in any such jurisdiction where it is not then so
subject;

 

(k)                                 cooperate with the selling Holders and the
managing underwriter or underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends; and enable such Registrable
Securities to be in such denominations and registered in such names as the
managing underwriters may request at least two (2) Business Days prior to any
sale of Registrable Securities to the underwriters;

 

(l)                                     use its reasonable best efforts to cause
the Registrable Securities covered by the applicable Registration Statement to
be registered with or approved by such other governmental agencies or
authorities as may be necessary to enable the seller or sellers thereof or the
underwriter or underwriters, if any, to consummate the disposition of such
Registrable Securities;

 

(m)                             not later than the effective date of the
applicable Registration Statement, provide a CUSIP number for all Registrable
Securities and provide the applicable transfer agent with printed certificates
for the Registrable Securities which are in a form eligible for deposit with The
Depository Trust Company (in the case of a Registration Statement);

 

(n)                                 make such representations and warranties to
the Holders being registered, and the underwriters or agents, if any, in form,

 

19

--------------------------------------------------------------------------------


 

substance and scope as are customarily made by issuers in public offerings
similar to the offering then being undertaken;

 

(o)                                 enter into such customary agreements
(including underwriting and indemnification agreements) and take all such other
actions as the participating Principal Investor or the managing underwriter or
underwriters, if any, reasonably request in order to expedite or facilitate the
Registration and disposition of such Registrable Securities;

 

(p)                                 obtain for delivery to the Holders being
registered and to the underwriter or underwriters, if any, an opinion or
opinions from counsel for the Company dated the most recent effective date of
the Registration Statement or, in the event of an underwritten Public Offering,
the date of the closing under the underwriting agreement, in customary form,
scope and substance, which opinions shall be reasonably satisfactory to such
Holders or underwriters, as the case may be, and their respective counsel;

 

(q)                                 in the case of an underwritten Public
Offering, obtain for delivery to the Company and the managing underwriter or
underwriters, with copies to the Holders included in such Registration or sale,
a comfort letter from the Company’s independent certified public accountants or
independent auditors (and, if necessary, any other independent certified public
accountants or independent auditors of any subsidiary of the Company or any
business acquired by the Company for which financial statements and financial
data are, or are required to be, included in the Registration Statement) in
customary form and covering such matters of the type customarily covered by
comfort letters as the managing underwriter or underwriters reasonably request,
dated the date of execution of the underwriting agreement and brought down to
the closing under the underwriting agreement;

 

(r)                                    cooperate with each seller of Registrable
Securities and each underwriter, if any, participating in the disposition of
such Registrable Securities and their respective counsel in connection with any
filings required to be made with FINRA;

 

(s)                                   use its reasonable best efforts to comply
with all applicable securities laws and, if a Registration Statement was filed,
make available to its security holders, as soon as reasonably practicable, an
earnings statement satisfying the provisions of Section 11(a) of

 

20

--------------------------------------------------------------------------------


 

the Securities Act and the rules and regulations promulgated thereunder;

 

(t)                                    provide and cause to be maintained a
transfer agent and registrar for all Registrable Securities covered by the
applicable Registration Statement from and after a date not later than the
effective date of such Registration Statement;

 

(u)                                 use its best efforts to cause all
Registrable Securities covered by the applicable Registration Statement to be
listed on each securities exchange on which any of the Company’s equity
securities are then listed or quoted and on each inter-dealer quotation system
on which any of the Company’s equity securities are then quoted;

 

(v)                                 make available upon reasonable notice at
reasonable times and for reasonable periods for inspection by a representative
appointed by the majority of the Holders covered by the applicable Registration
Statement, by any underwriter participating in any disposition to be effected
pursuant to such Registration Statement and by any attorney, accountant or other
agent retained by such Holders or any such underwriter, all pertinent financial
and other records and pertinent corporate documents and properties of the
Company, and cause all of the Company’s officers, directors and employees and
the independent public accountants who have certified its financial statements
to make themselves available to discuss the business of the Company and to
supply all information reasonably requested by any such Person in connection
with such Registration Statement; provided, however, that any such Person
gaining access to information regarding the Company pursuant to this
Section 3.5.1(v) shall agree to hold in strict confidence and shall not make any
disclosure or use any information regarding the Company that the Company
determines in good faith to be confidential, and of which determination such
Person is notified, unless (i) the release of such information is requested or
required (by deposition, interrogatory, requests for information or documents by
a governmental entity, subpoena or similar process), (ii) disclosure of such
information, in the opinion of counsel to such Person, is otherwise required by
law, (iii) such information is or becomes publicly known other than through a
breach of this or any other agreement of which such Person has knowledge,
(iv) such information is or becomes available to such Person on a
non-confidential basis from a source other than the Company or (v) such
information is independently developed by such Person;

 

21

--------------------------------------------------------------------------------


 

(w)                               in the case of a marketed Public Offering,
cause the senior executive officers of the Company to participate in the
customary “road show” presentations that may be reasonably requested by the
managing underwriter or underwriters in any such offering and otherwise to
facilitate, cooperate with, and participate in each proposed offering
contemplated herein and customary selling efforts related thereto;

 

(x)                                 take no direct or indirect action prohibited
by Regulation M under the Exchange Act;

 

(y)                                 take all reasonable action to ensure that
any Issuer Free Writing Prospectus utilized in connection with any Registration
complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related Prospectus, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; and

 

(z)                                  take all such other commercially reasonable
actions as are necessary or advisable in order to expedite or facilitate the
disposition of such Registrable Securities in accordance with the terms of this
Agreement.

 

Section 3.5.2.                       Company Information Requests.  The Company
may require each seller of Registrable Securities as to which any Registration
or sale is being effected to furnish to the Company such information regarding
the distribution of such securities and such other information relating to such
Holder and its ownership of Registrable Securities as the Company may from time
to time reasonably request in writing and the Company may exclude from such
Registration or sale the Registrable Securities of any such Holder who
unreasonably fails to furnish such information within a reasonable time after
receiving such request.  Each Holder of Registrable Securities agrees to furnish
such information to the Company and to cooperate with the Company as reasonably
necessary to enable the Company to comply with the provisions of this Agreement.

 

Section 3.5.3.                       Discontinuing Registration.  Each Holder of
Registrable Securities agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3.5.1(d), such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to such

 

22

--------------------------------------------------------------------------------


 

Registration Statement such Holder’s receipt of the copies of the supplemented
or amended Prospectus contemplated by Section 3.5.1(d), or until such Holder is
advised in writing by the Company that the use of the Prospectus may be resumed,
and has received copies of any additional or supplemental filings that are
incorporated by reference in the Prospectus, or any amendments or supplements
thereto, and if so directed by the Company, such Holder shall deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such Holder’s possession, of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice.  In the event the
Company shall give any such notice, the period during which the applicable
Registration Statement is required to be maintained effective shall be extended
by the number of days during the period from and including the date of the
giving of such notice to and including the date when each seller of Registrable
Securities covered by such Registration Statement either receives the copies of
the supplemented or amended Prospectus contemplated by Section 3.5.1(d) or is
advised in writing by the Company that the use of the Prospectus may be resumed.

 

Section 3.6.                                 Underwritten Offerings.

 

Section 3.6.1.                       Shelf and Demand Registrations.  If
requested by the underwriters for any underwritten Public Offering, pursuant to
a Registration or sale under Sections 3.1 or 3.2, the Company shall enter into
an underwriting agreement with such underwriters, such agreement to be
reasonably satisfactory in substance and form to each of the Company, the
Principal Investor seeking to participate in such offering and the underwriters,
and to contain such representations and warranties by the Company and such other
terms as are generally prevailing in agreements of that type, including
indemnities no less favorable to the recipient thereof than those provided in
Section 3.9.  The Holders of the Registrable Securities proposed to be
distributed by such underwriters shall cooperate with the Company in the
negotiation of the underwriting agreement and shall give consideration to the
reasonable suggestions of the Company regarding the form thereof.  Such Holders
to be distributed by such underwriters shall be parties to such underwriting
agreement, which underwriting agreement shall: (i) contain such representations
and warranties by, and the other agreements on the part of, the Company to and
for the benefit of such Holders as are customarily made by issuers to selling
stockholders in public offerings similar to the applicable offering; and
(ii) provide that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement also shall be conditions
precedent to the obligations of such Holders.  Any such Holder shall not be
required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding such Holder, such Holder’s title to the Registrable

 

23

--------------------------------------------------------------------------------


 

Securities, such Holder’s intended method of distribution and any other
representations required to be made by the Holder under applicable law, and the
aggregate amount of the liability of such Holder shall not exceed such Holder’s
net proceeds from such offering.

 

Section 3.6.2.                       Piggyback Registrations.  If the Company
proposes to register or sell any of its securities under the Securities Act as
contemplated by Section 3.3 and such securities are to be distributed through
one or more underwriters, the Company shall, if requested by any Holder of
Registrable Securities pursuant to Section 3.3 and, subject to the provisions of
Section 3.3.2, use its reasonable best efforts to arrange for such underwriters
to include on the same terms and conditions that apply to the other sellers in
such Registration or sale all the Registrable Securities to be offered and sold
by such Holder among the securities of the Company to be distributed by such
underwriters in such Registration or sale.  The Holders of Registrable
Securities to be distributed by such underwriters shall be parties to the
underwriting agreement between the Company and such underwriters, which
underwriting agreement shall (i) contain such representations and warranties by,
and the other agreements on the part of, the Company to and for the benefit of
such Holders as are customarily made by issuers to selling stockholders in
secondary public offerings and (ii) provide that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement also shall be conditions precedent to the obligations of such
Holders.  Any such Holder shall not be required to make any representations or
warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Holder, such Holder’s
title to the Registrable Securities and such Holder’s intended method of
distribution or any other representations required to be made by the Holder
under applicable law, and the aggregate amount of the liability of such Holder
shall not exceed such Holder’s net proceeds from such offering.

 

Section 3.6.3.                       Participation in Underwritten
Registrations.  Subject to the provisions of Section 3.6.1 and Section 3.6.2
above, no Person may participate in any underwritten Public Offering hereunder
unless such Person (i) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements approved by the Persons entitled to
approve such arrangements and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements.

 

Section 3.6.4.                       Selection of Underwriters.  In the case of
an underwritten Public Offering under Sections 3.1 or 3.2, the managing
underwriter or underwriters to administer the offering shall be determined by
the Principal

 

24

--------------------------------------------------------------------------------


 

Investor; provided that such underwriter or underwriters shall be reasonably
acceptable to the Company.

 

Section 3.7.                                 No Inconsistent Agreements;
Additional Rights.  Neither the Company nor any of its subsidiaries shall
hereafter enter into, and neither the Company nor any of its subsidiaries is
currently a party to, any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders by this Agreement.  Without
approval of the Company’s board of directors, neither the Company nor any of its
subsidiaries shall enter into any agreement granting registration or similar
rights to any Person, and the Company hereby represents and warrants that, as of
the date hereof, no registration or similar rights have been granted to any
other Person other than pursuant to this Agreement.

 

Section 3.8.                                 Registration Expenses.  All
expenses incident to the Company’s performance of or compliance with this
Agreement shall be paid by the Company, including (i) all registration and
filing fees, and any other fees and expenses associated with filings required to
be made with the SEC or FINRA, (ii) all fees and expenses in connection with
compliance with any securities or “Blue Sky” laws (including reasonable fees and
disbursements of counsel for the underwriters in connection with blue sky
qualifications of the Registrable Securities), (iii) all printing, duplicating,
word processing, messenger, telephone, facsimile and delivery expenses
(including expenses of printing certificates for the Registrable Securities in a
form eligible for deposit with The Depository Trust Company and of printing
Prospectuses), (iv) all fees and disbursements of counsel for the Company and of
all independent certified public accountants or independent auditors of the
Company and any subsidiaries of the Company (including the expenses of any
special audit and comfort letters required by or incident to such performance),
(v) Securities Act liability insurance or similar insurance if the Company so
desires or the underwriters so require in accordance with then-customary
underwriting practice, (vi) all fees and expenses incurred in connection with
the listing of the Registrable Securities on any securities exchange or
quotation of the Registrable Securities on any inter-dealer quotation system,
(vii) all applicable rating agency fees with respect to the Registrable
Securities, (viii) all reasonable fees and disbursements of legal counsel for
the Principal Investor, (ix) all fees and expenses of accountants selected by
the Holders of a majority of the Registrable Securities being registered,
(x) any reasonable fees and disbursements of underwriters customarily paid by
issuers or sellers of securities, (xi) all fees and expenses incurred in
connection with the distribution or Transfer of Registrable Securities to or by
a Holder or its Permitted Transferees in connection with a Public Offering,
(xii) all fees and expenses of any special experts or other Persons retained by
the Company in connection with any Registration or sale, (xiii) all of the
Company’s internal expenses (including all salaries and expenses of its officers
and employees performing legal or accounting duties) and (xiv) all expenses
related to the “road-show” for any underwritten Public Offering (including the
reasonable out-of-pocket expenses of the Principal Investor), including all
travel, meals and lodging.

 

25

--------------------------------------------------------------------------------


 

All such expenses are referred to herein as “Registration Expenses”.  The
Company shall not be required to pay any fees and disbursements to underwriters
not customarily paid by the issuers of securities in an offering similar to the
applicable offering, including underwriting discounts and commissions and
transfer taxes, if any, attributable to the sale of Registrable Securities.

 

Section 3.9.                                 Indemnification.

 

Section 3.9.1.                       Indemnification by the Company.  The
Company shall indemnify and hold harmless, to the full extent permitted by law,
each Holder of Registrable Securities, each shareholder, member, limited or
general partner thereof, each shareholder, member, limited or general partner of
each such shareholder, member, limited or general partner, each of their
respective Affiliates, officers, directors, shareholders, employees, advisors,
and agents and each Person who controls (within the meaning of the Securities
Act or the Exchange Act) such Persons and each of their respective
Representatives from and against any and all losses, penalties, judgments,
suits, costs, claims, damages, liabilities and expenses, joint or several
(including reasonable costs of investigation and legal expenses) (each, a “Loss”
and collectively “Losses”) arising out of or based upon (i) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement under which such Registrable Securities are registered or sold under
the Securities Act (including any final, preliminary or summary Prospectus
contained therein or any amendment thereof or supplement thereto or any
documents incorporated by reference therein) or any other disclosure document
produced by or on behalf of the Company or any of its subsidiaries including any
report and other document filed under the Exchange Act, (ii) any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a Prospectus or
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading or (iii) any violation or alleged violation by the Company
or any of its subsidiaries of any federal, state, foreign or common law rule or
regulation applicable to the Company or any of its subsidiaries and relating to
action or inaction in connection with any such registration, disclosure document
or other document or report; provided, that no selling Holder shall be entitled
to indemnification pursuant to this Section 3.9.1 in respect of any untrue
statement or omission contained in any information furnished in writing by such
selling Holder to the Company specifically for inclusion in a Registration
Statement (or such prospectus, amendment or supplement referred to above) that
has not been corrected in a subsequent writing prior to or concurrently with the
sale of the Registrable Securities to the Person asserting the claim.  This
indemnity shall be in addition to any liability the Company may otherwise have. 
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such

 

26

--------------------------------------------------------------------------------


 

Holder or any indemnified party and shall survive the Transfer of such
securities by such Holder.  The Company shall also indemnify underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in the distribution, their officers and directors and each Person
who controls such Persons (within the meaning of the Securities Act and the
Exchange Act) to the same extent as provided above with respect to the
indemnification of the indemnified parties.

 

Section 3.9.2.                       Indemnification by the Selling Holder of
Registrable Securities.  Each selling Holder of Registrable Securities agrees
(severally and not jointly) to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, its directors and officers and each Person
who controls the Company (within the meaning of the Securities Act or the
Exchange Act) from and against any Losses resulting from (i) any untrue
statement of a material fact in any Registration Statement under which such
Registrable Securities were registered or sold under the Securities Act
(including any final, preliminary or summary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein) or (ii) any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading, in each case to the
extent, but only to the extent, that such untrue statement or omission is
contained in any information furnished in writing by such selling Holder to the
Company specifically for inclusion in such Registration Statement (or such
prospectus, amendment or supplement referred to above) and has not been
corrected in a subsequent writing prior to or concurrently with the sale of the
Registrable Securities to the Person asserting the claim.  In no event shall the
liability of any selling Holder of Registrable Securities hereunder be greater
in amount than the dollar amount of the net proceeds received by such Holder
under the sale of Registrable Securities giving rise to such indemnification
obligation less any amounts paid by such Holder pursuant to Section 3.9.4 and
any amounts paid by such Holder as a result of liabilities incurred under the
underwriting agreement, if any, related to such sale.  The Company shall be
entitled to receive indemnities from underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, to the same extent as provided above (with appropriate
modification) with respect to information furnished in writing by such Persons
specifically for inclusion in any Prospectus or Registration Statement.

 

Section 3.9.3.                       Conduct of Indemnification Proceedings. 
Any Person entitled to indemnification hereunder shall (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided that any delay or failure to so notify the
indemnifying party shall

 

27

--------------------------------------------------------------------------------


 

relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided, however, that any Person entitled to indemnification hereunder shall
have the right to select and employ separate counsel and to participate in the
defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such Person unless (w) the indemnifying party has agreed in writing
to pay such fees or expenses, (x) the indemnifying party shall have failed to
assume the defense of such claim within a reasonable time after receipt of
notice of such claim from the Person entitled to indemnification hereunder and
employ counsel reasonably satisfactory to such Person, (y) the indemnified party
has reasonably concluded (based upon advice of its counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, or (z) in the
reasonable judgment of any such Person (based upon advice of its counsel) a
conflict of interest may exist between such Person and the indemnifying party
with respect to such claims (in which case, if the Person notifies the
indemnifying party in writing that such Person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such Person).  If the
indemnifying party assumes the defense, the indemnifying party shall not have
the right to settle such action without the consent of the indemnified party. 
No indemnifying party shall consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of an unconditional release
from all liability in respect to such claim or litigation without the prior
written consent of such indemnified party. If such defense is not assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its prior written consent, but such consent may
not be unreasonably withheld.  It is understood that the indemnifying party or
parties shall not, except as specifically set forth in this Section 3.9.3, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements or other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time
unless (A) the employment of more than one counsel has been authorized in
writing by the indemnifying party or parties, (B) an indemnified party has
reasonably concluded (based on the advice of counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the other indemnified parties or (C) a conflict or potential
conflict exists or may exist (based upon advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties, in each
of which cases the indemnifying party shall be obligated to pay the reasonable
fees and expenses of such additional counsel or counsels.

 

28

--------------------------------------------------------------------------------


 

Section 3.9.4.                       Contribution.  If for any reason the
indemnification provided for in Section 3.9.1 and Section 3.9.2 is unavailable
to an indemnified party (other than as a result of exceptions contained in
Section 3.9.1 and Section 3.9.2) or insufficient in respect of any Losses
referred to therein, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and the indemnified party or parties on the other hand in
connection with the acts, statements or omissions that resulted in such Losses,
as well as any other relevant equitable considerations.  In connection with any
Registration Statement filed with the SEC by the Company, the relative fault of
the indemnifying party on the one hand and the indemnified party on the other
hand shall be determined by reference to, among other things, whether any untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The parties hereto agree that it would not be just or
equitable if contribution pursuant to this Section 3.9.4 were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in this Section 3.9.4.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.  The amount paid or payable by
an indemnified party as a result of the Losses referred to in Sections 3.9.1 and
3.9.2 shall be deemed to include, subject to the limitations set forth above,
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section 3.9.4, in connection with any
Registration Statement filed by the Company, a selling Holder of Registrable
Securities shall not be required to contribute any amount in excess of the
dollar amount of the net proceeds received by such holder under the sale of
Registrable Securities giving rise to such contribution obligation less any
amounts paid by such Holder pursuant to Section 3.9.2 and any amounts paid by
such Holder as a result of liabilities incurred under the underwriting
agreement, if any, related to such sale.  If indemnification is available under
this Section 3.9, the indemnifying parties shall indemnify each indemnified
party to the full extent provided in Sections 3.9.1 and 3.9.2 hereof without
regard to the provisions of this Section 3.9.4.  The remedies provided for in
this Section 3.9 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any indemnified party at law or in equity.

 

Section 3.10.                          Rules 144 and 144A and Regulation S.  The
Company shall file the reports required to be filed by it under the Securities
Act and the Exchange Act and the

 

29

--------------------------------------------------------------------------------


 

rules and regulations adopted by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of any Holder of
Registrable Securities, make publicly available such necessary information for
so long as necessary to permit sales that would otherwise be permitted by this
Agreement pursuant to Rule 144, Rule 144A or Regulation S under the Securities
Act, as such Rules may be amended from time to time or any similar rule or
regulation hereafter adopted by the SEC), and it will take such further action
as any Holder of Registrable Securities may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without Registration under the Securities Act in transactions that
would otherwise be permitted by this Agreement and within the limitation of the
exemptions provided by (i) Rules 144, 144A or Regulation S under the Securities
Act, as such rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the request of any Holder of
Registrable Securities, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements and, if not, the
specifics thereof.

 

Section 3.11.                          Existing Registration Statements. 
Notwithstanding anything herein to the contrary and subject to applicable law
and regulation, the Company may satisfy any obligation hereunder to file a
Registration Statement or to have a Registration Statement become effective by a
specified date by designating, by notice to the Holders, a Registration
Statement that previously has been filed with the SEC or become effective, as
the case may be, as the relevant Registration Statement for purposes of
satisfying such obligation, and all references to any such obligation shall be
construed accordingly; provided that such previously filed Registration
Statement may be amended or, subject to applicable securities laws, supplemented
to add the number of Registrable Securities, and, to the extent necessary, to
identify as selling stockholders those Holders demanding the filing of a
Registration Statement pursuant to the terms of this Agreement.  To the extent
this Agreement refers to the filing or effectiveness of other Registration
Statements, by or at a specified time and the Company has, in lieu of then
filing such Registration Statements or having such Registration Statements
become effective, designated a previously filed or effective Registration
Statement as the relevant Registration Statement for such purposes, in
accordance with the preceding sentence, such references shall be construed to
refer to such designated Registration Statement, as amended.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.1.                                 Authority;  Effect.  Each party
hereto represents and warrants to and agrees with each other party that the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized on behalf of such
party and do not violate any agreement or other instrument applicable to

 

30

--------------------------------------------------------------------------------


 

such party or by which its assets are bound.  This Agreement does not, and shall
not be construed to, give rise to the creation of a partnership among any of the
parties hereto, or to constitute any of such parties members of a joint venture
or other association.  The Company and its subsidiaries shall be jointly and
severally liable for all obligations of each such party pursuant to this
Agreement.

 

Section 4.2.                                 Notices.  Any notices, requests,
demands and other communications required or permitted in this Agreement shall
be effective if in writing and (i) delivered personally, (ii) sent by facsimile
or e-mail, or (iii) sent by overnight courier, in each case, addressed as
follows:

 

If to the Company to:

 

STORE Capital Corporation
8501 E. Princess Drive
Suite 190
Scottsdale, AZ 85255
Attention:  Michael T. Bennett, Secretary
Facsimile:  (480) 256-1101
E-mail:  mbennett@storecapital.com

 

with a copy (which shall not constitute notice) to:

 

Kutak Rock LLP
Suite 3100
1801 California Street
Denver, CO 80202
Attention:  Paul E. Belitz
Facsimile:  (303) 292-7799
E-mail:  paul.belitz@kutakrock.com

 

If to the Principal Investor:

 

STORE Holding Company, LLC
8501 E. Princess Drive
Suite 190
Scottsdale, AZ 85255
Attention:  Michael T. Bennett, Secretary
Facsimile:  (480) 256-1101
E-mail:  mbennett@storecapital.com

 

and

 

31

--------------------------------------------------------------------------------


 

Oaktree Capital Management, L.P.
333 South Grand Ave., 28th Floor
Los Angeles, CA 90071
Attention:  Kenneth Liang
Facsimile:  (213) 830-6293
E-mail:  kliang@oaktreecapital.com

 

with a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention:  Jasmine Ball
Facsimile:  (212) 909-6836
E-mail:  jball@debevoise.com

 

Notice to the holder of record of any Registrable Securities shall be deemed to
be notice to the Holder of such securities for all purposes hereof.

 

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (i) on the date received, if personally delivered, (ii) on the
date received, if delivered by facsimile or e-mail on a Business Day, or if not
delivered on a Business Day, on the first Business Day thereafter and (iii) two
(2) Business Days after being sent by overnight courier.  Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to each of the other parties hereto.

 

Section 4.3.                                 Termination and Effect of
Termination.  This Agreement shall terminate upon the date on which no Holder
holds any Registrable Securities, except for the provisions of Sections 3.9 and
3.10, which shall survive any such termination.  No termination under this
Agreement shall relieve any Person of liability for breach prior to
termination.  In the event this Agreement is terminated, each Person entitled to
indemnification rights pursuant to Section 3.9 hereof shall retain such
indemnification rights with respect to any matter that (i) may be an indemnified
liability thereunder and (ii) occurred prior to such termination.

 

Section 4.4.                                 Permitted Transferees; Additional
Management Holders.

 

Section 4.4.1.                       The rights of a Holder hereunder may be
assigned (but only with all related obligations as set forth below) in
connection with a Transfer of shares of Common Stock or Registrable Securities
effected in accordance with the terms of that certain Stockholders Agreement,
dated as of November 21, 2014, by and among the Company, the Principal Investor
and the other Persons party thereto, the Amended and Restated Bylaws of the
Company, the Articles of Amendment and Restatement of the Company and this
Agreement to a Permitted

 

32

--------------------------------------------------------------------------------


 

Transferee of that Holder.  Without prejudice to any other or similar conditions
imposed hereunder with respect to any such Transfer, no assignment permitted
under the terms of this Section 4.4.1 will be effective unless the Permitted
Transferee to which the assignment is being made, if not a Holder, has delivered
to the Company a written acknowledgment and agreement in form and substance
reasonably satisfactory to the Company that the Permitted Transferee will be
bound by, and will be a party to, this Agreement.  A Permitted Transferee to
whom rights are transferred pursuant to this Section 4.4.1 may not again
transfer those rights to any other Permitted Transferee, other than as provided
in this Section 4.4.1.

 

Section 4.4.2.                       The Company may admit to this Agreement any
additional Management Holder who becomes a holder of Common Stock that are
Registrable Securities.  Without prejudice to any other or similar conditions
imposed hereunder with respect to any such admission, no admission permitted
under the terms of this Section 4.4.2 will be effective unless the Management
Holder has delivered to the Company a written acknowledgement and agreement in
form and substance reasonably satisfactory to the Company that the Management
Holder will be bound by, and will be a party to, this Agreement and will execute
and deliver such other agreements or documents as may reasonably be requested by
the Company.

 

Section 4.5.                                 Remedies.  The parties to this
Agreement shall have all remedies available at law, in equity or otherwise in
the event of any breach or violation of this Agreement or any default
hereunder.  The parties acknowledge and agree that in the event of any breach of
this Agreement, in addition to any other remedies that may be available, each of
the parties hereto shall be entitled to specific performance of the obligations
of the other parties hereto and, in addition, to such other equitable remedies
(including preliminary or temporary relief) as may be appropriate in the
circumstances.  No delay of or omission in the exercise of any right, power or
remedy accruing to any party as a result of any breach or default by any other
party under this Agreement shall impair any such right, power or remedy, nor
shall it be construed as a waiver of or acquiescence in any such breach or
default, or of any similar breach or default occurring later; nor shall any such
delay, omission nor waiver of any single breach or default be deemed a waiver of
any other breach or default occurring before or after that waiver.

 

Section 4.6.                                 Amendments.  This Agreement may not
be orally amended, modified, extended or terminated, nor shall any oral waiver
of any of its terms be effective.  This Agreement may be amended, modified,
extended or terminated, and the provisions hereof may be waived, only by an
agreement in writing signed by the Company and the Principal Investor.  Each
such amendment, modification, extension or termination shall be binding upon
each party hereto and each Other Holder.  In addition,

 

33

--------------------------------------------------------------------------------


 

each party hereto may waive any right hereunder by an instrument in writing
signed by such party.

 

Section 4.7.                                 Governing Law.  This Agreement and
all claims arising out of or based upon this Agreement or relating to the
subject matter hereof shall be governed by and construed in accordance with the
domestic substantive laws of the State of New York without giving effect to any
choice or conflict of laws provision or rule that would cause the application of
the domestic substantive laws of any other jurisdiction.

 

Section 4.8.                                 Consent to Jurisdiction.  Each
party to this Agreement, by its execution hereof, (i) hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of New York for the purpose of any action, claim, cause of action or suit
(in contract, tort or otherwise), inquiry, proceeding or investigation arising
out of or based upon this Agreement or relating to the subject matter hereof,
(ii) hereby waives to the extent not prohibited by applicable law, and agrees
not to assert, and agrees not to allow any of its subsidiaries to assert, by way
of motion, as a defense or otherwise, in any such action, any claim that it is
not subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such
proceeding brought in one of the above-named courts is improper, or that this
Agreement or the subject matter hereof or thereof may not be enforced in or by
such court and (iii) hereby agrees not to commence or maintain any action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation arising out of or based upon this Agreement or
relating to the subject matter hereof or thereof other than before one of the
above-named courts nor to make any motion or take any other action seeking or
intending to cause the transfer or removal of any such action, claim, cause of
action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation to any court other than one of the above-named courts whether on
the grounds of inconvenient forum or otherwise.  Notwithstanding the foregoing,
to the extent that any party hereto is or becomes a party in any litigation in
connection with which it may assert indemnification rights set forth in this
Agreement, the court in which such litigation is being heard shall be deemed to
be included in clause (i) above.  Notwithstanding the foregoing, any party to
this Agreement may commence and maintain an action to enforce a judgment of any
of the above-named courts in any court of competent jurisdiction.  Each party
hereto hereby consents to service of process in any such proceeding in any
manner permitted by New York law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 4.2 hereof is reasonably calculated to give actual notice.

 

Section 4.9.                                 WAIVER OF JURY TRIAL.  TO THE
EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH PARTY
HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE OR

 

34

--------------------------------------------------------------------------------


 

ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR
OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING.  EACH PARTY HERETO ACKNOWLEDGES THAT
IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS SECTION 4.9
CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND WILL RELY IN
ENTERING INTO THIS AGREEMENT.  ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 4.9 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

Section 4.10.                          Merger; Binding Effect, Etc.  This
Agreement constitutes the entire agreement of the parties with respect to its
subject matter, supersedes all prior or contemporaneous oral or written
agreements or discussions with respect to such subject matter, and shall be
binding upon and inure to the benefit of the parties hereto and thereto and
their respective heirs, representatives, successors and permitted assigns. 
Except as otherwise expressly provided herein, no Holder or other party hereto
may assign any of its respective rights or delegate any of its respective
obligations under this Agreement without the prior written consent of the other
parties hereto, and any attempted assignment or delegation in violation of the
foregoing shall be null and void.

 

Section 4.11.                          Counterparts.  This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which taken together shall constitute one instrument.

 

Section 4.12.                          Severability.  In the event that any
provision hereof would, under applicable law, be invalid or unenforceable in any
respect, such provision shall be construed by modifying or limiting it so as to
be valid and enforceable to the maximum extent compatible with, and possible
under, applicable law.  The provisions hereof are severable, and in the event
any provision hereof should be held invalid or unenforceable in any respect, it
shall not invalidate, render unenforceable or otherwise affect any other
provision hereof.

 

Section 4.13.                          No Recourse.  Notwithstanding anything
that may be expressed or implied in this Agreement, the Company and each Holder
covenant, agree and acknowledge that no recourse under this Agreement or any
documents or instruments delivered in connection with this Agreement shall be
had against any current or future director, officer, employee, general or
limited partner or member of any Holder or of any Affiliate or assignee thereof,
as such, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability

 

35

--------------------------------------------------------------------------------


 

whatsoever shall attach to, be imposed on or otherwise be incurred by any
current or future officer, agent or employee of any Holder or any current or
future member of any Holder or any current or future director, officer,
employee, partner or member of any Holder or of any Affiliate or assignee
thereof, as such, for any obligation of any Holder under this Agreement or any
documents or instruments delivered in connection with this Agreement for any
claim based on, in respect of or by reason of such obligations or their
creation.

 

[Signature pages follow]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) as of the date first above written.

 

 

 

STORE CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Michael T. Bennett

 

 

Name: Michael T. Bennett

 

 

Title: Executive Vice President - General Counsel

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

STORE HOLDING COMPANY, LLC

 

 

 

 

 

By:

/s/ Christopher H. Volk

 

 

Name: Christopher H. Volk

 

 

Title: President and Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------